Name: Commission Regulation (EC) No 2617/97 of 16 December 1997 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|31997R2617Commission Regulation (EC) No 2617/97 of 16 December 1997 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 353 , 24/12/1997 P. 0013 - 0019COMMISSION REGULATION (EC) No 2617/97 of 16 December 1997 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 4 (5) thereof,Whereas Commission Regulation (EEC) No 1481/86 (3), as last amended by Regulation (EC) No 2344/96 (4), lays down the rules for the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community;Whereas the coefficients used for calculating the price of sheep carcases on the representative markets of the Community should be adjusted in the light of the figures available with regard to sheep production;Whereas, on the basis of the experience acquired and in view of the need to make the survey of market prices in the Member States more transparent, this survey should include whenever possible the prices for the different categories in the classification grids laid down in the Annexes to Council Regulation (EEC) No 2137/92 (5), as amended by Regulation (EC) No 1278/94 (6), and which meet the criteria of standard quality laid down by Council Regulation (EEC) No 338/91 (7), as amended by Regulation (EC) No 1278/94;Whereas, in order to make the prices obtained in accordance with the classification grid used in each Member State as representative as possible, an average price must be established for each Member State and, in the case of the United Kingdom, for Great Britain and Northern Ireland; whereas to that end the price for each category should be weighted by a coefficient reflecting the relative importance of each category in the quantities coming on to the market in each Member State;Whereas the average price in accordance with the grid should be included in the list of all the representative markets of each Member State by using a weighting coefficient expressing the relative importance of the grid in the quantities coming on to the market in each Member State;Whereas the incorporation of the grid into the list of representative markets risks duplicating certain existing markets so that these markets should, as appropriate, be removed from the list or their current weighting in the list reduced in accordance with the degree to which the classification grid has been incorporated;Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1481/86 is hereby amended as follows:1. point (b) of the last subparagraph of Article 2 (1) is deleted;2. in Article 2 (4), 'regions 5 and 6` is replaced by 'Great Britain and Northern Ireland`;3. Article 3 (2) is deleted;4. Annex I is replaced by Annex I to this Regulation;5. Annex II is replaced by Annex II to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1998 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 130, 16. 5. 1986, p. 12.(4) OJ L 319, 10. 12. 1996, p. 3.(5) OJ L 214, 30. 7. 1992, p. 1.(6) OJ L 140, 3. 6. 1994, p. 5.(7) OJ L 41, 14. 2. 1991, p. 1.ANNEX I 'ANNEX ICOEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS>TABLE>`ANNEX II 'ANNEX IIFACTORS ENTERING INTO THE DETERMINATION OF PRICES RECORDED ON THE REPRESENTATIVE MARKETS OF THE COMMUNITY>TABLE>(1) Average price on a weight basis for all average prices for each quality of lamb within the Community scale (Seurop grid) recorded in all participating establishments.Communication of those prices is made in accordance with the dispositions of Article 2 of Regulation (EEC) No 461/93.`